DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s After-Final Amendment
Acknowledgment is made of applicant’s after-final amendment, filed 20 December 2021.  The changes therein and corresponding remarks have been considered, and the amendment has been entered.
No claims have been newly cancelled or added via the amendment.  Therefore, claims 1-6, 8, 10-12 and 14-20 remain pending in the application.  


Allowable Subject Matter
Claims 1-6, 8, 10-12 and 14-20 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 20 December 2021.  See also the previous Office action dated 20 October 2021.
In particular, with respect to the previous 35 USC 102 rejections of claims 1, 8 and 14, the applicant has amended claims 1, 8 and 14 to more clearly recite that the mask circuit is configured to receive the row activation signal (understood in light of the mask circuit 206 in Fig. 2 and the mask circuit 706 in Fig. 7 receiving the row activation signal REXAL).  See also the corresponding 
Here, the row activation signal is distinguished from a row address signal.  As such, in contrast and as argued on pages 8-9 of Remarks, the mask circuit 470 in Fig. 4 of the previously cited Chi reference, which generates the mask signal INF_DT, is not configured to receive the row activation signal INN_ACT per se.  Rather, the mask circuit 470 receives the row address signal T_R_ADD, based partially on which the mask signal INF_DT is generated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824